FILED
                            NOT FOR PUBLICATION                             JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 08-10062 & 08-10553

               Plaintiff - Appellee,             D.C. No. CR-06-01143-ROS

  v.
                                                 MEMORANDUM *
IVAN GUERRERO-MELCHOR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated appeals, Ivan Guerrero-Melchor appeals from the 92-

month sentence imposed following his jury-trial conviction for illegal reentry after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Guerrero-Melchor contends that the district court procedurally erred by

treating the Sentencing Guidelines as mandatory and by failing to consider the 18

U.S.C. § 3553(a) sentencing factors. The record reflects that the district court was

aware of its discretion under the advisory Sentencing Guidelines, adequately

considered the § 3553(a) sentencing factors, and provided a reasoned explanation

for the sentence imposed. See United States v. Carty, 520 F.3d 984, 992-96 (9th

Cir. 2008) (en banc); see also United States v. Diaz-Argueta, 564 F.3d 1047, 1051-

52 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    08-10062